Application by petitioner, who was disbarred by this court’s order dated January 7,1963, under the name W. Scott Davis, for reinstatement as an attorney and counselor at law. By order, dated February 26, 1980, this court referred the matter to the Committee on Character and Fitness, to investigate, hear and report; the application was held in abeyance, pending receipt of said report. The Committee on Character and Fitness has rendered its report and finds that petitioner presently possesses the requisite character and fitness for an attorney and counsel at law and recommends that petitioner be reinstated as an attorney and counselor at law. The report and recommendation of the Character Committee are accepted and confirmed; motion for reinstatement granted and the clerk of this court is directed to restore the petitioner, William S. Davis, to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Titone and O’Connor, JJ., concur.